Wilson, Judge:
These appeals for reappraisement listed in schedule “A,” attached to and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED, by and between the parties hereto, subject to the approval of the court, as follows:
1. That the appeals for reappraisement set forth in Schedule “A” attached hereto and made a part hereof, are limited to the merchandise shipped by Kajishin Shoten and Shimamura Shoten and said merchandise was entered or withdrawn from customs warehouse for consumption after the effective date of the Customs Simplification Act of 1956 and was therefore appraised under Section 402(b) as amended by the Customs Simplification Act of 1956, said merchandise not on the final list published in T.D. 54521.
2. That at the time of exportation to the United States, the prices at which such or similar merchandise was freely sold or offered for sale in the principal market of Japan in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, were the unit invoice values, net packed, or plus packing where packing is listed separately on the invoice as not being included in the invoice values.
*4273. That the appeals for reappraisement set forth in Schedule “A,” are submitted on this stipulation.
On the agreed facts, I find and hold export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, to be the proper basis for the determination of the values of the merchandise shipped by Kajishin Shoten and Shimamura Shoten, described in the invoices covered by the entries in these appeals for reappraisement, and that such values were the invoice unit values, net, packed, or plus packing where packing is listed separately on the invoices as not being included in the invoice values.
Judgment will issue accordingly.